Name: COMMISSION REGULATION (EC) No 163/98 of 22 January 1998 on applications for import licences for rice originating in the ACP States and the overseas countries and territories submitted in the first five working days of January 1998 pursuant to Regulation (EC) No 2603/97
 Type: Regulation
 Subject Matter: executive power and public service;  tariff policy;  economic geography;  plant product
 Date Published: nan

 EN Official Journal of the European Communities23. 1. 98 L 18/21 COMMISSION REGULATION (EC) No 163/98 of 22 January 1998 on applications for import licences for rice originating in the ACP States and the overseas countries and territories submitted in the first five working days of January 1998 pursuant to Regulation (EC) No 2603/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2603/ 97 of 16 December 1997 laying down the detailed rules of application for the import of rice from the ACP States and for the import of rice from the overseas countries and territories (OCT) (1), and in particular Article 9(2) thereof, Whereas, pursuant to Article 9(2) of Regulation (EC) No 2603/97, the Commission must decide within 10 days of the final date for notification by the Member States the extent to which applications can be granted and must fix the available quantities for the following tranche and, where necessary, for the additional tranche for October; Whereas an examination of the quantities covered by applications submitted during the first five working days of January 1998, as compared with the quantities avail- able, has shown that licences can be issued subject to application of percentage reductions to be laid down in this Regulation, HAS ADOPTED THIS REGULATION: Article 1 1. In response to applications for licences to import rice originating in the ACP States and the OCT in respect of the tranche for January 1998, licences shall be issued for the quantities applied for, reduced in accord- ance with the percentages set out in the Annex to this Regulation. 2. The quantities available under the tranche for May 1998 shall be as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 351, 23. 12. 1997, p. 22. EN Official Journal of the European Communities 23. 1. 98L 18/22 ANNEX Regulation (EC) No 2603/97 Reduction percentages to be applied to quantities applied for under the tranche for January 1998 and quantities available for the following tranche: Origin Reduction(%) Quantity available for the tranche for May 1998 (tonnes) OCT (Article 6) Ã¯ £ § CN code 1006 40,27 Ã¯ £ § ACP (Article 2(1)) Ã¯ £ § CN codes 1006 10 21 to 1006 10 98, 1006 20 and 1006 30 0 41 666 ACP (Article 3) Ã¯ £ § CN code 1006 40 00 3,79 10 000 ACP + OCT (Article 7) Ã¯ £ § ACP: CN codes 1006 10 21 to 1006 10 98, 1006 20 and 1006 30 Ã¯ £ § OCT: CN code 1006 Ã¯ £ § 2 321